— Modified determinations of the respondent Superintendent of Insurance dated December 13, 1990 and January 30, 1991, which fined petitioners for aiding and abetting others in the conduct of an unlicensed and unauthorized insurance business, are unanimously confirmed, the petitions denied and the proceedings brought pursuant to CPLR article 78 (transferred to this court by orders of the Supreme Court, New York County, entered on or about August 1, 1989 [William P. McCooe, J.], August 4, 1989 [Edward H. Lehner, J.], and September 14, 1989 [Franklin R. Weissberg, J.]) are dismissed, without costs or disbursements.
There is no merit to petitioners’ contention that the most they could be fined for all offenses was $2500, a contention recently rejected by this Court in Matter of Hroncich v Corcoran (158 AD2d 274). Respondent’s determinations that petitioners participated in the sale of insurance issued by carriers not licensed or authorized in New York are supported by *430substantial evidence, and the fines imposed, in each instance considerably less than those that could have been imposed, do not shock one’s sense of fairness. Concur — Carro, J. P., Milonas, Kupferman, Asch and Smith, JJ.